
	
		III
		111th CONGRESS
		1st Session
		S. RES. 96
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Harkin (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Morningside College
		  women’s basketball team for winning the 2009 National Association of
		  Intercollegiate Athletics (NAIA) Division II championship.
	
	
		Whereas on March 17, 2009, at the Tyson Event Center in
			 Sioux City, Iowa, the Morningside College Mustangs won the national title game
			 for the NAIA Division II women’s basketball with a 68-63 win over the Hastings
			 College Broncos;
		Whereas Morningside College Mustangs captured the Great
			 Plains Athletic Conference (GPAC) championship title with an 18-0
			 record;
		Whereas Morningside College women’s basketball Head Coach
			 Jamie Sale was named NAIA Division II Coach of the Year;
		Whereas 7 members of the Morningside College women’s
			 basketball team were named 2009 Daktronics-NAIA Scholar-Athletes for
			 maintaining a minimum GPA of 3.50 and having at least a junior academic status:
			 Cara Anderson, Autumn Bartel, Emily Christen, Sarah Culp, Mackenzi Mendlik,
			 Roni Miller, and Brittany Williamson;
		Whereas Autumn Bartel, a senior guard for Morningside
			 College, was named Most Valuable Player of the NAIA Division II
			 tournament;
		Whereas Dani Gass, a senior guard for Morningside College,
			 was named NAIA Division II Player of the Year;
		Whereas the Morningside College women’s basketball team
			 was the unanimous number 1 vote in the final NAIA Division II Women’s
			 Basketball Coaches’ Top 25 Poll, receiving 312 points and all 12 first place
			 votes; and
		Whereas the Mustangs finished the 2009 season with an
			 undefeated record of 38-0, and was only the second team in NAIA Division II
			 history to do so: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Morningside College Mustangs for winning the NAIA Division II national
			 championship; and
			(2)recognizes the
			 achievements of the players, coaches, and staff whose hard work and dedication
			 helped the Morningside College Mustangs win the championship.
			
